  Case 18-31635        Doc 5     Filed 11/01/18     Entered 11/01/18 18:03:29     Desc Main
                                    Document        Page 1 of 5


                       UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION


VR KING CONSTRUCTION, LLC           )                         Chapter 11
                                    )                         Case No. 18-31635
                                    )
                                    )
            Debtor.                 )
____________________________________)


         STIPULATION CONDITIONALLY GRANTING RELIEF FROM STAY

       NOW COMES the above-captioned debtor, VR KING CONSTRUCTION, LLC

(“KING”) and Y2 YOGA COTSWOLD, LLC (“Y2”); by and through the undersigned counsel,

and in consideration of this Stipulation, hereby state as follows:

       1.      King filed a voluntary petition for relief under chapter 11 of the United States

Bankruptcy Code in this Court on October 31, 2018 (the “Petition Date”). King continues in

possession of its properties and the management of its business as a debtor in possession

pursuant to sections 1107 and 1108 of the Bankruptcy Code

       2.      On October 2, 2018, in the case entitled In re Vinroy Reid, W.D.N.C. Case No.

18-31436 (the “Ch. 13 Case”), the following matters came before the Court: i) the Emergency

Motion for Relief from Automatic Stay for Order Allowing Creditor Y2 Yoga Cotswold, LLC to

Proceed with State Court Litigation and Motion for Mandatory or Permissive Abstention

(“Motion for Relief”) [Doc. 6 (filing date September 27, 2018)]; ii) the Debtor’s Motion to

Extend Automatic Stay (“Motion to Extend”) [Doc. 7 (filing date September 27, 2018)]; iii) the

Motion of Spend Management Solutions, LLC (for Preliminary Injunction [Doc. 9 (filing date

September 27, 2018)] (“SMS Motion”); iv) the Supplemental Emergency Motion for Relief from

Automatic Stay for Order Allowing Creditor Y2 Yoga Cotswold, LLC to Proceed with State
  Case 18-31635         Doc 5     Filed 11/01/18     Entered 11/01/18 18:03:29        Desc Main
                                     Document        Page 2 of 5


Court Litigation; Motion for Mandatory or Permissive Abstention, Response to Debtor’s Motion

to Extend Automatic Stay to Non-Debtor Entities Owned 100% by Debtor, Motion to Show

Cause as to Debtor’s Eligibility for Chapter 13 Relief, Motion to Dismiss or Strike Petition

(“Supplemental Motion”) [Doc. 17 (filing date September 28, 2018)]; and v) the Debtor’s

Response and Request for Hearing [Doc. 22 (filing date October 1, 2018)] (collectively the

“Motions”).

        3.      All of the Motions were heard pursuant to orders allowing the time periods for the

notices of hearing to be shortened.

        4.      Based on the pleadings and the arguments of counsel for Y2, the Debtor and

Spend Management Solutions, LLC (“SMS”) in the CH. 13 Case, the Court made the following

findings of fact:

             a. As of the time the Motions were filed and as of the date of the hearings, a jury
                trial was being conducted in Mecklenburg County by Superior Court Judge
                Donnie Hoover concerning a complaint filed by Y2 in 2016. The defendants in the
                pending state court litigation include the Debtor, VR Investments, LLC, VR King
                Construction, LLC and Baranko Enterprise, Inc. (collectively, the “Corporate
                Debtors”), and one corporate entity which is not related to the Debtor. The factual
                basis for Y2’s state court complaint, involving a construction project, is described
                in more detail in Y2’s Second Amended Verified Complaint (the “Complaint”)
                attached to the Motion for Relief as Exhibit A.
             b. Y2’s claims for relief in the state court litigation include (but are not limited to)
                non-core breach of contract, fraud, fraudulent transfers, alter ego, piercing the
                corporate veil, conversion, unfair and deceptive trade practices and breach of
                fiduciary duty.
             c. All parties have extensively prepared for the state court trial. The Debtor filed his
                bankruptcy petition on Friday, September 21, 2018, after all jurors (except two
                alternates) had been selected. Judge Hoover allowed the trial to proceed with the
                Debtor acting only in the capacity of a fact witness, pending a ruling by this Court
                on the Motion for Relief. Judge Hoover stated that the trial would go forward, but
                that due to the automatic stay in bankruptcy, the Plaintiff should not proceed to
                judgment against Mr. Reid as long as he was protected by the automatic stay. As
                of the hearing date, the state court jury had heard five days of witness testimony.
             d. Y2 sought in its Motion an Emergency Order allowing Superior Court Judge
                Hoover to proceed with the jury trial as to all parties, including the Debtor, and to
                enter final judgment as to all parties with respect to all issues in the Complaint.
  Case 18-31635        Doc 5     Filed 11/01/18     Entered 11/01/18 18:03:29        Desc Main
                                    Document        Page 3 of 5


            e. After the hearing on the Motions, Y2 indicated that it would withdraw the
               Supplemental Motion.

       5.      Based on the forgoing findings of fact, the Court made the following Conclusions
of Law:

            a. Pursuant to 28 U.S.C. §§ 157 and 1334, this Court has jurisdiction over this
               matter, which is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(G).
            b. The stay operates to protect a debtor from his creditors, and all post-petition
               actions taken against a debtor are violations of the stay. Grady v. A.H. Robins Co.,
               Inc., 839 F.2d 198, 200 (4th Cir. 1988). Although the stay is an important
               protection for a debtor, its application in a particular case is not beyond the
               discretion and authority of the court. Section 362(d)(1) provides that the
               bankruptcy court shall grant relief from the stay for “cause.” 11 U.S.C. §
               362(d)(1). The Bankruptcy Code does not define cause; instead, it is determined
               by the court on a case-by-case basis. Claughton v. Mixson, 33 F.3d 4, 5 (4th Cir.
               1994); Ivester v. Miller, 398 B.R. 408, 425 (M.D.N.C. 2008).
            c. In determining whether the relief sought in the Motion for Relief should be
               granted, this Court is bound by the Fourth Circuit’s decision in Robbins v.
               Robbins (In re Robbins), 964 F.2d 342 (4th Cir. 1992). The Robbins court
               articulated three factors that could be considered in determining if cause existed to
               annul the automatic stay. The Fourth Circuit stated in Robbins that “factors that
               courts consider in deciding whether to lift the automatic stay include”: (1) whether
               the case involves only state law so that the expertise of the bankruptcy court is
               unnecessary; (2) whether modifying the stay will promote judicial economy and
               whether there would be greater interference with the bankruptcy case if the stay
               were not lifted because matters would have to be litigated in the bankruptcy court;
               and (3) whether the estate can be protected properly by a requirement that
               creditors seek enforcement of any judgment through the bankruptcy court.
               Robbins, 964 F.2d at 345.
            d. As to the first factor, the Complaint clearly concerns issues of state law and the
               expertise of this Court is not necessary.
            e. As to the second factor, modifying the stay will promote judicial economy.
               Continuing the stay as to the state court litigation with create substantial delay, as
               the trial on the Complaint as to the Debtor would essentially have to start all over
               again. The jury is already empaneled and hearing testimony. For these same
               reasons, there would be greater interference with the bankruptcy case if the stay
               were not lifted.
            f. As to the third factor, this Court can properly protect the bankruptcy estate by
               requiring that the enforcement of any judgment in favor of Y2 will be solely
               within the jurisdiction of this Court.
            g. Nothing herein shall prevent the Debtor and/or the defendant entities related to
               him from challenging any lien, inchoate or otherwise, asserted by the Plaintiff/Y2.

       6.      Based upon the foregoing, on October 31, 2018, the Court held and entered an
Order (the “Partial Stay Relief Order”) [Doc. No. 48] with the following language:
  Case 18-31635       Doc 5     Filed 11/01/18     Entered 11/01/18 18:03:29         Desc Main
                                   Document        Page 4 of 5




               a.     Y2’s Motion for Relief should be and hereby is granted for the purpose of
               allowing Y2 to determine its claims, if any, in the state court litigation, and Y2’s
               withdrawal of the Supplemental Motion is allowed;

               b.     The Debtor’s Motion to Extend is denied;

               c.     The SMS Motion is denied as being moot;

               d.     To the extent that Y2 obtains a judgment against the Debtor or any of the
               other defendants, Y2 is required to seek enforcement of such judgment through
               this Court; and

               e.     This Order is effective immediately and the 10-day stay period under Rule
               4001(a)(3) is waived.

       7.      For judicial efficiency, without waiving any claims, defenses, rights in the

bankruptcy cases involving the Corporate Debtors, the parties hereby stipulate to the Partial Stay

Relief Order entered in the Ch. 13 Case which allows the Y2 to liquidate its claim, if any, against

the Debtor, the Corporate Debtors and SMS. The liquidation of Plaintiff’s claim is for the sole

purpose of determining the amount, if any, of the Plaintiff's claim. The bankruptcy court retains

jurisdiction to determine the allowance of claims against the estate. Accordingly, Plaintiff must

seek enforcement by the bankruptcy court of any rulings entered in state court.      .

                          [SIGNATURES ON FOLLOWING PAGE]
 Case 18-31635     Doc 5     Filed 11/01/18   Entered 11/01/18 18:03:29   Desc Main
                                Document      Page 5 of 5




STIPULATED AND CONSENTED TO BY:



THE HENDERSON LAW FIRM, PLLC SODOMA LAW, P.C.

/s/ James H. Henderson
James Henderson                                     /s/ John C. Woodman
1120 Greenwood Cliff                             John C. Woodman
Charlotte, NC 28204                              211 East Blvd.
 Telephone: (704)-333-3444                       Charlotte, NC 28203
 Counsel for Y2 Yoga                             Telephone: (704)442-0000
                                                 Counsel for the Corporate
                                                 Debtors




 R. KEITH JOHNSON , P.A.


   /s/ R. Keith Johnson
 R. Keith Johnson
 1275 S. Hwy 16 Business
 Charlotte, NC 28164
 Telephone: (704) 827-4200
 Counsel for the Individual Debtor
